sy government entities department of the treasury internal_revenue_service washington d c oct q2e legend taxpayer a ira x ira y account d amount a uniform issue list a fot seti ep al rat wnrkkkekahk rnkkkkkkke whdwkrre ee ira maintained by wetnkkkkre reakkkkknkkne on behalf of rktkkhkihh rurkkkakke ahhkhakhka hk on behalf of rak ira maintained by i wuaanakekrk rakkhhkhhk rekankekkrakhen sneioesteenees checking account maintained by rrnknkankala keke on behalf of rkkkkkkwin kkkkkhkbhn rana i financial_institution a kkk tkhkkkkbkkhkhk financial_institution b wrrarkanenkrare nn kk date date date date rwemrekekarkkaari kh khkhkhhkeakhkeakhihh rurkkraaakraakkrkaik rewnkaanaaakaaraka dear rake this is in response to a request you submitted on seaaeeeeeeeee in which taxpayer a requests a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested rage 2of _ was the owner of ira x which was maintained by financial taxpayer a age institution a on date taxpayer a received a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 of the code was due to the sudden and unexpected death of her spouse taxpayer a has documented that she has not used amount a for any other purposes on date taxpayer a received amount a from ira x with the intent of rolling it over to another ira on date taxpayer a’s spouse died suddenly and unexpectedly on date while settling her spouse's estate taxpayer a discovered the distribution check of amount a the day rollover period had expired seven days earlier upon discovering the check taxpayer a deposited it into account d account d is a non-ira account with financial_institution b taxpayer a then consulted with a certified_public_accountant for financial advice regarding amount a on date taxpayer a withdrew amount a from account d and transferred amount a into ira y taxpayer a has provided documentation that on date a distribution was issued to taxpayer a from ira x and that taxpayer a's spouse died on date which was within the day rollover period taxpayer a has provided documentation that prior to her spouse’s death she intended to rollover amount a into another ira based on the facts and representations taxpayer a request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60' day after the date on which the dea page of payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation taxpayer a submitted is consistent with her assertion that her failure to accomplish a timely rollover was due to her mental state caused by the unexpected and sudden death of her spouse therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount a into ira y will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘rage of this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact tay aw specialist employee_plans technical group at of via fax at auaee blease address all correspondence to sincerely yours dyn aelhle a eerr aee ee ma ager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc rekkkaakkhnkkkih ki rrknrankekkkrkr nair rakkkkhkkaairark eir
